A Ti                                   05/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: OP 22-0231


                                         OP 22-0231


 KEITH POPE,
                                                                          MAY   1 7 2022
              Petitioner,                                               Bovvn
                                                                     Cl,ark
                                                                                     ume Court
                                                                         stGt- of
                                                                                  rtitontena
       v.
                                                                       ORDER
 JEFFERSON COUNTY DETENTION
 CENTER, SHERIFF CRAIG DOOLITTLE, and
 the HON. LUKE BERGER,

              Respondents.



       Representing himself, Keith Pope has filed a Petition for Writ of Habeas Corpus,
indicating that he is being held in jail and that his bail is excessive. Pope claims "excessive
bail," but he does not provide the bond arnount. He contends that he has not received
tirnely information from his counsel and that between his public defenders in Jefferson
County and Helena, he hasn't been notified timely of court proceedings. We amend the
caption to include the Sheriff of the Jefferson County Detention Center, where Pope
currently is held. Pope requests his immediate release.
       We requested and reviewed the register of actions and the Fifth Judicial District
Court's April 6, 2022 Order on Bond in his Jefferson County case. The State of Montana
charged Pope in August 2021, and the District Court held a hearing on a rnotion for bail
reduction less than three weeks later. The court lowered Pope's bond amount from $50,000
to $30,000, releasing hirn with conditions. In February 2022, after Pope rnissed a final
pretrial conference, the State requested a new warrant. The court re-set bail at $100,000,
noting Pope's recent case in Helena. Pope received reassignment of counsel in March
2022. On April 6, the District Court held a hearing on counsel's inotion for bail reduction.
In its Order on Bond, the court acknowledged Pope's concerns with confusion about his
legal representation but noted Pope's "track record" and its concerns about Pope's behavior
when dealing with law enforcernent. The court accordingly lowered the bond to $60,000
with conditions.
      Pope is not entitled to irnmediate release because he has not demonstrated want of
bail pursuant to § 46-22-103, MCA. A district court has the discretion to grant or deny
release and bail and to set conditions. Grafft v. Mont. Fourth Judicial Dist. Court, 2021
MT 201, ¶ 11, 405 Mont. 192, 197, 492 P.3d 1213. At the second hearing, the District
Court considered the motion for bail reduction together with Pope's non-compliance while
he was released from August 2021 to February 2022. The court applied its discretion to
determine an appropriate amount of bail and explained its reasons.
      Pope has not demonstrated that he is illegally incarcerated. Section 46-22-101(1),
MCA. In addition, Pope should not file pleadings with this Court on his own behalf while
he is represented by counsel in the District Court. M. R. App. P. 10(1)(c).
      IT IS THEREFORE ORDERED that Pope's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable Luke Berger, District Court Judge, Jefferson County District Court, along with
a copy of Pope's Petition; Dorianne Woods, Clerk of District Court, Jefferson County,
under Cause No. DC-2021-39; Andrew Paul, Jefferson County Attorney; Michael Trosper,
Defense Counsel; Craig Doolittle, Sheriff; counsel of record; and Keith Pope personally.
      DATED this           day of May, 2022.



                                                              Chief Justice




                                            2
3